UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MANETIRONY CLERVRAIN,

                                 Plaintiff,                         19-CV-3625 (CM)
                     -against-                                    BAR ORDER UNDER
                                                                   28 U.S.C. § 1915(g)
 ANDREW MARK CUOMO, et al.,

                                 Defendants.

COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff filed this action pro se, seeking to proceed in forma pauperis (IFP). On April 25,

2019, the Court noted that while a prisoner, Plaintiff had filed three or more cases that were

dismissed as frivolous, malicious, or for failure to state a claim, and it ordered Plaintiff to show

cause by declaration within thirty days why he should not be barred under 28 U.S.C. § 1915(g)

from filing further actions IFP in this Court while he is a prisoner. Plaintiff did not file a

declaration.

                                              CONCLUSION

        While Plaintiff was a prisoner, he filed three or more cases that are deemed strikes

because they were dismissed as frivolous, malicious, or for failure to state a claim. Because

Plaintiff has not filed a declaration, as directed in the Court’s order to show cause, he is barred

from filing future actions in this Court seeking IFP status while a prisoner unless he is under

imminent threat of serious physical injury. Plaintiff is warned that the further submission of

frivolous documents may result in the imposition of additional sanctions, including monetary

penalties. See 28 U.S.C. § 1651.

        The Court denies Plaintiff’s request to proceed IFP, and the complaint is dismissed

without prejudice under the PLRA’s “three-strikes” rule. See 28 U.S.C. § 1915(g). Plaintiff may
commence a new action by paying the filing fee. If Plaintiff does so, that complaint will

reviewed under 28 U.S.C. § 1915A, which requires the Court to dismiss any civil rights

complaint from a prisoner if it “(1) is frivolous, malicious, or fails to state a claim upon which

relief may be granted; or (2) seeks monetary relief from a defendant who is immune from such

relief.” 28 U.S.C. § 1915A(b).

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

       The Clerk of Court is further directed to docket this as a “written opinion” within the

meaning of Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:    May 30, 2019
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                  2
